Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Kroger Texas L.P.,
d/b/a Kroger 570

Respondent.

Docket No. C-15-97
FDA Docket No. FDA-2014-H-1594

Decision No. CR3525

Date: December 22, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Kroger Texas L.P., d/b/a Kroger 570 that alleges facts and legal
authority sufficient to justify the imposition of a civil money penalty of $5,000.
Respondent did not answer the Complaint, nor did Respondent request an extension of
time within which to file an answer. Therefore, I enter a default judgment against
Respondent and assess a civil money penalty of $5,000.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold cigarettes to
minors and failed to verify that cigarette purchasers were 18 years of age or older,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et
violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and
its implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R.
pt. 1140 (2013). CTP seeks a civil money penalty of $5,000.

On October 21, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1 am required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Kroger 570, an establishment that sells tobacco products and is
located at 5021 Teasley Lane, Denton, Texas 76210. Complaint 3.

e CTP previously initiated a civil money penalty action, CRD Docket Number C-13-
1292, FDA Docket Number FDA-2013-H-1098, against Respondent for three
violations of 21 C.F.R. pt. 1140 within a 24-month period. Specifically, those
violations included violations on February 10, 2013, when Respondent sold
tobacco products to a minor and failed to verify the age of the tobacco purchaser
by means of a photographic identification, and an unspecified violation on March
17, 2012. Complaint § 10.

e The previous civil money penalty action concluded when Rob Hamilton,
Respondent’s authorized representative, settled the claims on Respondent’s behalf.
On September 12, 2013, Mr. Hamilton signed an Acknowledgment Form
“admitting that the violations described in the Complaint filed in FDA Docket
Number FDA-2013-H-1098, CRD Docket Number C-13-1292 occurred, waiving
his ability to contest the violations in the future, and stating that he understood that
the violations may be counted in determining the total number of violations for
purposes of future enforcement actions.” The Administrative Law Judge closed
the case on October 11, 2013. Complaint 11.
e During a subsequent inspection of Respondent’s establishment conducted on April

12, 2014, at approximately 9:20 AM, F

DA-commissioned inspectors documented

that “‘a person younger than 18 years of age was able to purchase a package of
Camel Blue cigarettes . . . [.]” The inspectors also documented that the “minor’s

identification was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable

under the Act. The Act prohibits

misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded

if distributed or offered for sale in any state in

violation of regulations issued under

section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at

21 C.F.R. pt. 1140 under section 906(d) of the

Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the

sale of cigarettes to any person younger than 1
The regulations also require retailers to verify,

8 years of age. 21 C.F.R. § 1140.14(a).
by means of photo identification

containing a purchaser’s date of birth, that no cigarette purchasers are younger than

18 years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respon
1140 within a 36-month period. Respondent vi

ent had six violations of 21 C.F.R. pt.
iolated the prohibition against selling

cigarettes to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on March 17,

2012, February 10, 2013, and April 12, 2014.

On March 17, 2012, February 10, 2013,

and April 12, 2014, Respondent also violated the requirement that retailers verify, by
means of photo identification containing a purchaser’s date of birth, that no cigarette
purchasers are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

CTP has requested a civil fine of $5,000, which is a permissible fine for six violations of
the regulations found at 21 C.F.R. pt. 1140. 21 C.F.R. § 17.2. Therefore, I find that a
civil penalty of $5,000 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

